DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knippelmeyer et al. (US PGPub 2006/0289804, hereinafter Knippelmeyer).
Regarding claim 1, Fig. 19 of Knippelmeyer discloses a charged particle beam source that generates a charged particle beam (see Fig. 1); a charged particle beam aperture (305) having a ring shape (see paragraph [0200]); and a charged particle beam aperture power supply that applies a voltage to the charged particle beam aperture (305) (see paragraph [0200]), wherein the charged particle beam aperture power supply applies, to the charged particle beam aperture, a voltage having a polarity opposite to a polarity of charges of the charged particle beam (see paragraph [0200]).
Regarding claim 2, Fig. 19 of Knippelmeyer discloses a charged particle beam aperture plate (303) in which the charged particle beam aperture is formed, and to which a voltage is applied by the charged particle beam aperture power supply (see paragraph [0200]); and an insulating material that separates a potential of the charged particle beam aperture plate from a potential of surrounding structures (see paragraph 
Regarding claim 3, Fig. 19 of Knippelmeyer discloses a plurality of the charged particle beam apertures are formed on the charged particle beam aperture plate (303) (see Fig. 19).
Regarding claim 9, Fig. 19 of Knippelmeyer discloses a charged particle beam source that generates a charged particle beam (see Fig. 1); a first charged particle beam aperture having a ring shape (3131) (see Fig. 2c); a second charged particle beam aperture (3132) that is disposed in the optical axis direction of the charged particle beam with respect to the first charged particle beam aperture (3131) and has a ring shape (see Fig. 2c); and a charged particle beam aperture power supply that applies a voltage having a polarity opposite to a polarity of charges of the charged particle beam to the first charged particle beam aperture (see paragraph [0153]), wherein the first charged particle beam aperture (3131) is disposed closer to the charged particle beam source than the second charged particle beam aperture (3132) (see Fig. 2c).
Regarding claim 13, Fig. 1 of Knippelmeyer discloses a charged particle beam source that generates a charged particle beam (see Fig. 1); a charged particle beam aperture having a ring shape (see Fig. 2c); a charged particle beam aperture supply that applies a voltage having a polarity opposite to the polarity of charges of the charged particle beam (see paragraph [0153]); an objective lens that focuses the charged particle beam and the irradiates a sample (7) with the charged particle beam (see paragraph [0134]); a detector (207) that detects secondary charged particles (9) emitted by irradiating the sample (7) with the charged particle beam (see paragraph [0135]); a 
Regarding claim 14, Knippelmeyer discloses the display has a live screen for displaying the charged particle beam image (see Fig. 1).

Allowable Subject Matter
Claims 4-8 and 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4-5, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, the charged particle beam aperture has a ring shape on a charged particle beam source side of the charged particle beam aperture plate, and has a cylindrical shape with a diameter larger than the ring shape on a back side.
Regarding claim 6-8, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, a charged particle 
Regarding claim 10, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, a thickness of the second charged particle beam aperture is smaller than a thickness of the first charged particle beam aperture.
Regarding claim 11, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, an opening width of the second charged particle beam aperture is smaller than an opening width of the first charged particle beam aperture.
Regarding claim 12, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, a spacer provided between the first charged particle beam aperture and the second charged particle beam aperture includes a first spacer in contact with the first charged particle beam aperture, a second spacer in contact with the second charted particle beam aperture, and an insulating material interposed between the first and second spacers.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Hanway Chang
September 9, 2021
/Hanway Chang/Examiner, Art Unit 2881                                                                                                                                                                                                        .